USDC IN/ND case 1:20-cv-00103-WCL-SLC document 1 filed 03/04/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             FORT WAYNE DIVISION

JEFFERY RUFFIN,                    )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )       CAUSE NO.
                                   )
INTERSTATE BUSINESS                )
SOLUTIONS, LLC,                    )
                                   )
     Defendant.                    )

                                       COMPLAINT

     Plaintiff, by counsel, alleges against the Defendant as follows:

         1. The Plaintiff is Jeffery Ruffin, a Puerto Rican/African-American (black) individual

             with a disability who was hired by Defendant in April, 2019 through a temp agency

             and who then became a permanent employee approximately ninety (90) days later.

         2. Defendant is Interstate Business Solutions, LLC (“IBC”), a business entity located

             at 5333 Hatfield Road, Fort Wayne, IN 46808. “IBC” is an employer for the

             purposes of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 e and the

             Americans with Disabilities Act, as amended, 42 U.S.C. § 12111 et seq. (“ADA”).

         3. Plaintiff filed a Charge of Discrimination No. 470-2019-04337 with the Indiana

             Civil Rights Commissions and the Equal Employment Opportunity Commission on

             or about September 26, 2019, a copy of which is attached hereto, made a part

             hereof, and incorporated herein as Exhibit A. The EEOC issued a Dismissal and

             Notice of Rights/Notice of Suit Rights on or about December 12, 2019 (Exhibit B),

             and this Complaint has been filed within ninety (90) days after receipt thereof.

         4. Plaintiff contends that he has been discriminated against, retaliated against and
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 1 filed 03/04/20 page 2 of 4


           discharged on account of his race (Puerto Rican/Africa-American/black) and

           because of his national origin (Puerto Rican/Spanish) in violation of Title VII and

           42 U.S.C. § 1981 based upon the facts and circumstances in Charge No. 470-2019-

           04337, incorporated herein as Exhibit A.        Plaintiff’s direct supervisor David

           Vargas (Mexican) told Plaintiff that he was a “double mayate” (nigger) and that he

           “double hates me”. Plaintiff heard Vargas speak these statements several times.

           Plaintiff did not complain because he was not made aware of the Complaint process

           which is the burden of the Defendant. Defendant engaged in disparate discipline

           of the Plaintiff by picking on him and citing him for work performance issues that

           non-blacks/non-Puerto Ricans were allowed to engage in.               This disparate

           discipline resulted in Plaintiff being terminated for pre-textual reasons.

        5. Plaintiff contends that he was discriminated against and discharged and retaliated

           against because of his disability and for requesting a reasonable accommodation as

           set forth in Charge No. 470-2019-04337, attached as Exhibit A.               Plaintiff is

           substantially impaired in his everyday life activities as a result of significant

           degeneration of his knees which substantially impairs his ability to walk, bend and

           all activities which require the use of his knees. Plaintiff attempted to use a

           “Gator” (a golf-cart like vehicle) to perform his job, but his supervisor retaliated

           against him and made him walk up to five (5) miles. The supervisor only picked

           on the Plaintiff, the only disabled person on the crew. Defendant then suspended

           Plaintiff for false and pre-textual reasons (“work performance”) but his work

           performance was the same and substantially similar to the work performance of


                                             2
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 1 filed 03/04/20 page 3 of 4


                other non-disabled, non-black, non-Puerto Rican individuals.          Defendant had

                vehicles/Gators which could have accommodated the Plaintiff. But Defendant

                denied these accommodations, refused to engage in the interactive process, and

                terminated the Plaintiff.

            6. Plaintiff’s supervisor talked to Plaintiff on or about September 18, 2019, and he

                told Plaintiff that he “didn’t give a fuck” about his knee and that he was not going

                to accommodate the Plaintiff. Plaintiff was then suspended and later terminated.

            7. As a direct and proximate result of Defendant’s discrimination, retaliation and

                termination of Plaintiff, Plaintiff lost his job and job-related benefits including

                income. Plaintiff is requesting compensatory damages as a result of the emotional

                distress, mental anguish, inconvenience, and other similar injuries he suffered.

            8. The actions of the Defendant were intentional and in reckless disregard of

                Plaintiff’s federally protected civil rights. Plaintiff is requesting punitive damages

                against the Defendant.

        WHEREFORE, Plaintiff prays for judgment against the Defendant, for compensatory

damages, punitive damages, reasonable attorney’s fees and costs, and for all other just and proper

relief available under Title VII, § 1981 and the ADA.

                                            JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury in this action.




                                                  3
USDC IN/ND case 1:20-cv-00103-WCL-SLC document 1 filed 03/04/20 page 4 of 4


                                         Respectfully submitted,

                                         CHRISTOPHER C. MYERS & ASSOCIATES



                                         /s/ Christopher C. Myers
                                         Christopher C. Myers, #10043-02
                                         809 South Calhoun Street, Suite 400
                                         Fort Wayne, IN 46802
                                         Telephone: (260) 424-0600
                                         Facsimile: (260) 424-0712
                                         Email: cmyers@myers-law.com;
                                         Attorney for Plaintiff




                                     4
